Van Voorhis, J.
(dissenting). The statutory definition of what constitutes practicing as a landscape architect (Education Law, § 7320, subds. 2, 3) and the exclusions exempted by section 7326 are so indefinite as to render it impossible for a person to know in advance whether he is violating this law by practicing without a license. It is too vague for a criminal statute. Moreover, much of the broad field attempted to be covered has no relation to the public health, safety, morals or welfare and hence is beyond the reach of the police power. Article 148 of the Education Law should be held to be invalid, in its present form, and the relief demanded in the complaint should be granted for the reasons stated in the opinion of Mr. Justice Gulotta in denying the motion to dismiss the complaint (35 Misc 2d 608).
*441Chief Judge Desmond and Judges Ftjld, Burke, Scileppi and Bergan concur with Judge Dye; Judge Van Voorhis dissents in a separate opinion.
Order affirmed.